Detailed Action
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 10-17 & 21-31 are pending. 
Claims 10-17 & 21-31 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 & 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 10-17 & 21-31 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
identifying assets based on attributes, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions according to contracts such as managing personal behavior or relationships or interactions between people. 
 
The limitations that set forth the abstract idea are:
select, […], attributes of assets that are to be identified; 
send, […], a first query [[at]]to a smart contract deployed on a distributed ledger network to identify an asset having the selected attributes, wherein an identification of the asset by the smart contract is based on a mapping between distributed ledger addresses transmitted by the assets and associated attributes of the assets; 
in response to the first query, receive from the distributed ledger network a distributed ledger address of the asset having the selected attributes, and 
in response to receiving the distributed ledger address of the asset, send, […], a second query to request that the asset self-identify, to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound.

The noted above limitations can be performed mentally or manually (e.g. using a pen and a paper) without the use of a machine. Identifying  an asset based on attributes 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
device;
a distributed ledger application, 
smart contract 

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The device, distributed ledger application and smart contract are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform 
Additionally, ¶ [0258] of the application as published states that the processing device is a general-purpose computer. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.



The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claim further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: sending/receiving queries, querying a tag to emit sounds or light of a particular color, data structure of address mappings, , receiving asset location information, encrypting using public keys and receiving identification information including address of the assets, selecting based on user input, and using blockchain applications. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations 

Accordingly, claims 10-17 & 21-31 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   


The examiner further notes that the following limitation has been considered but is not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed (See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) :
to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound.

Additionally, the Examiner further notes that the limitation noted above is preformed by the smart contract which is outside the scope of claim 1 (e.g. outside the device).  

Furthermore, the examiner submits that the expression “to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound” is not given patentable weight as the expression merely describes an intended result of the process. See MPEP 2111.04. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 & 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 10, recite I the preamble “a non-transitory computer readable medium comprising instructions that upon execution cause a device to” this is clear evidence that the scope of the claim is directed to the instructions within the device. 
 Claim 10, continues “…distributed ledger addresses transmitted by the assets…” this is clear evidence that the transmitting is performed by the assets which falls outside the scope of claim 1 (e.g. device). 
Similarly, claim 13 and 14 recites function which are executed by the asset (e.g. not the device).  

In light of the conflicting evidence noted above, its unclear to a person of ordinary skill in the art to determine what the scope of the claimed invention is. Appropriate correction is required.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15, 22, &  25-29 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US 20180176228 Al) (“He”) in view of in view of Primm et al. (US 20170215038 Al) (“Primm”) and further in view of Bisikalo et al. (US 20170017936 Al) (“Bisikalo”) .

As per claims 10 & 25, He discloses:
select, using a distributed ledger application (e.g. monitor instruction), attributes (e.g. conditions to be monitored/threshold) of assets (e.g. smart devices 220) that are to be identified (¶ [0023], [0028], [0032], [0033], [0035]; fig. 2); 
send, using the distributed ledger application, first a query (status command) […] on a distributed ledger network to identify an asset having the selected attributes (e.g. determining/identify device status) (¶¶ [0028], [0032], [0033], [0035]); and 
wherein an identification of the asset by the smart contract is based on a mapping between distributed ledger addresses [of] the assets and associated attributes of the assets (¶¶ [0021], [0027], [0036])
in response to the first query, receive from the distributed ledger network a distributed ledger address of the asset having the selected attributes (e.g. receiving a response/feedback/results to the query such as status of devices) (¶¶ [0033], [0035, [0037], [0038]), and 
in response to receiving the distributed ledger address of the asset, send, from the device to the smart contract, a second query (control/security command) (¶ [0021], [0023], [0029], [0030]). 

The reference (He) does not expressly disclose:
distributed ledger addresses transmitted by the assets
to request that the asset self-identify, to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound.

Primm, however, cleary discloses: 
distributed ledger addresses transmitted by the assets (¶¶ [0021]; In an example, the tag message includes an identification of the tag and an indication of location received via the directed light signal from the beacon device 104.))
to request that the asset self-identify, to cause the [device/server] to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound  (¶¶ [0020], [0021], [0070]-[0073]).


It would have been obvious to a person of ordinary skill in the art to modify (He) smart devices to include the function of being able to broadcast their addresses and to identify itself, as disclosed by Primm,  to efficiently and accurately identify assets of interest thereby saving time and resources (Primm: (¶ [0052]). 

The reference (He) does not expressly disclose a smart contract. 
Bisikalo, however, discloses a smart contract.  

Bisikalo further discloses Payee address broadcast by Bluetooth beacon/
NFC/RFID (see fig. 10)

It would have been obvious to a person of ordinary skill in the art to modify (He) to include a smart contract, as disclosed by Bisikalo, to automatically facilitate, verify, and/or enforce the negotiation or performance of a contract between parties thereby allowing the performance of credible transactions without third parties.

Additionally, the Examiner further notes that the limitation noted above is performed by the smart contract which is outside the scope of claim 1 (e.g. outside the device).  


 The examiner further notes that the following limitation has been considered but is not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed (See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) :
to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound. 


Furthermore, the examiner submits that the expression “emit light or sound” is not given patentable weight as the expression merely describes an intended result of the process. See MPEP 2111.04. 


As per claim 11, (He) / Primm/ Bisikalo discloses as shown above. 
(He) does not disclose wherein the request from the smart contract is broadcast to the assets to request that the asset with the distributed ledger address emit light or sound. 
Primm, however, cleary discloses: 
distributed ledger addresses transmitted by the assets (¶¶ [0021]; In an example, the tag message includes an identification of the tag and an indication of location received via the directed light signal from the beacon device 104.))
to request that the asset self-identify, to cause the [device/server] to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound  (¶¶ [0020], [0021], [0070]-[0073]).


It would have been obvious to a person of ordinary skill in the art to modify (He) smart devices to include the function of being able to b broadcast sound/light to identify itself, as disclosed by Primm,  to efficiently and accurately identify assets of interest thereby saving time and resources (Primm: (¶ [0052]). 

As per claims 12 & 26, (He) / Primm/ Bisikalo discloses as shown above. 
(He) does not disclose  wherein the second query to the smart contract comprises a request for the asset to emit a particular color of light or a particular sound. 

Primm, however, cleary discloses wherein the second query to the smart contract comprises a request for the asset to emit a particular color of light or a particular sound (¶¶ [0020], [0021], [0070]-[0073]).


It would have been obvious to a person of ordinary skill in the art to modify (He) smart devices to include the function of being able to broadcast sound/light to identify itself, as disclosed by Primm,  to efficiently and accurately identify assets of interest thereby saving time and resources (Primm: (¶ [0052]).  

As per claims 13 & 27, (He) / Primm/ Bisikalo discloses as shown above. 


Primm, however, cleary discloses wherein the light emitted by the asset comprises a non-visible light (infrared light) to be detected by a light sensor (¶¶  [0018], [0037], [0063], [0041]-[0064]; Directed light signals are signals transmitted in the infrared or visible light spectrums regardless of angle of incidence).


It would have been obvious to a person of ordinary skill in the art to modify (He) smart devices to include the function of being able to broadcast sound/light to identify itself, as disclosed by Primm,  to efficiently and accurately identify assets of interest thereby saving time and resources (Primm: (¶ [0052]).   

As per claims 14 & 28, (He) / Primm/ Bisikalo discloses as shown above. 
(He) does not disclose wherein the sound emitted by the asset comprises a non-audible sound outside a frequency range of human hearing, and is to be detected by a sound detector.

Primm, however, clearly discloses w wherein the sound emitted by the asset comprises a non-audible sound outside a frequency range of human hearing, and is to be detected by a sound detector (¶ [0073]).




As per claims 15 & 29, (He) / Primm/ Bisikalo discloses as shown above. 
(He) does not disclose wherein the mapping is based on secured representations of the distributed ledger addresses […]  (¶¶ [0021], [0027], [0036]). 
 
(He) does not discloses the distributed ledger addresses transmitted by the assets. 
Primm, however, cleary discloses: 
distributed ledger addresses transmitted by the assets (¶¶ [0021]; In an example, the tag message includes an identification of the tag and an indication of location received via the directed light signal from the beacon device 104.))


It would have been obvious to a person of ordinary skill in the art to modify (He) smart devices to include the function of being able to broadcast sound/light to identify itself, as disclosed by Primm,  to efficiently and accurately identify assets of interest thereby saving time and resources (Primm: (¶ [0052]).   

As per claim 22, (He) / Primm/ Bisikalo discloses as shown above. 
 .  

Claims 16 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US 20180176228 Al) (“He”) in view of in view of Primm et al. (US 20170215038 Al) (“Primm”) and further in view of Bisikalo et al. (US 20170017936 Al) (“Bisikalo”)  and further in view of Kim (US 2019/0080284 Al) (“Kim”). 

As per claims 16 & 30, (He) / Primm/ Bisikalo discloses as shown above. 
(He) does not disclose in response to the first query, receive location data of the asset having the selected attributes; and using the location data, display a map showing a location of the asset having the selected attributes. 

Kim, however, discloses in response to the first query, receive location data of the asset having the selected attributes; and using the location data, display a map showing a location of the asset having the selected attributes (¶¶ [0021], [0031, [0034]]).

It would have been obvious to a person of ordinary skill in the art to modify (He) to include map for displaying asset location, as disclosed by Kim, to easily identify the position of the asset in real-time thereby enhancing the user’s experience.  


s 17, 21 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US 20180176228 Al) (“He”) in view of in view of Primm et al. (US 20170215038 Al) (“Primm”) and further in view of Bisikalo et al. (US 20170017936 Al) (“Bisikalo”) and further in view of Cusden (US 20170344988 A1) (“Cusden”). 

As per claims 17 & 31, (He) / Primm/ Bisikalo discloses as shown above. 
(He) does not disclose wherein the sending of the first query to the smart contract comprises sending a transaction to a distributed ledger address of the smart contract, and wherein the transaction is signed using a private key. 

Cusden, however, discloses wherein the sending of the first query to the smart contract comprises sending a transaction to a distributed ledger address of the smart contract, and wherein the transaction is signed using a private key (¶¶ [0049], [0050]; fig. 3 & related text).

It would have been obvious to a person of ordinary skill in the art to modify the combination (He) to associate the user’s public key with a block chain address, as shown by Cusden, to accurately link the user with the user’s blockchain records, thereby preventing unauthorized access to user’s records on the blockchain. 


As per claims 21, (He) / Primm/ Bisikalo discloses as shown above. 
(He) further discloses wherein the private key is stored in a distributed ledger wallet of the device (¶¶ [0023], [0027]).   

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US 20180176228 Al) (“He”) in view of in view of Primm et al. (US 20170215038 Al) (“Primm”) in view of Bisikalo et al. (US 20170017936 Al) (“Bisikalo”) and further in view of Muller et al. (US 20180167198 Al) (“Muller”). 

As per claims 23, (He) / Primm/ Bisikalo discloses as shown above. 
(He) discloses the distributed ledger address of the asset is a blockchain address ((¶ [0022]).   

(He) does not expressly discloses wherein the distributed ledger application is a blockchain application. 

Muller, however, clearly disclose wherein the distributed ledger application is a blockchain application ((¶¶ [0016], []); fig. 1 & related text).   
 
It would have been obvious to a person of ordinary skill in the art to modify (He) teachings to include a dedicated blockchain application, as discloses by Muller, to securely and efficiently facilitate accessing the blockchain thereby enhancing security and user’s experience.  


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over He et al.( US 20180176228 Al) (“He”) in view of in view of Primm et al. (US 20170215038 Al) . 

As per claims 24, (He) / Primm/ Bisikalo/Kim discloses as shown above. 
(He) does not expressly discloses wherein the displayed map is rendered by the distributed ledger application. 

Muller, however, clearly disclose wherein the displayed map is rendered by the distributed ledger application (e.g. geolocation of assets) ((¶¶ [0016], [0068]); fig. 1 & related text).   
 
It would have been obvious to a person of ordinary skill in the art to modify (He) teachings to include a dedicated blockchain application, as discloses by Muller, to securely and efficiently facilitate accessing the blockchain thereby enhancing security and user’s experience.   

Response to Arguments
Applicant’s arguments with respect to at least claim 10 have been considered but are moot in view of the new grounds of rejection. 

REJECTION UNDER 35 U.S.C. § 101
Applicants argue (page 10):
	To address the foregoing issues, the Specification describes in connection with
	Figs. 30-34 techniques or mechanisms of using a distributed ledger network (e.g., a blockchain network) including a smart contract to identify assets having 

Using techniques or mechanisms according to some implementations of the present disclosure, Applicant respectfully submits that the subject matter of claim 10 is directed to improving the relevant technology, namely the technology of securely identifying assets with selected attributes and causing the identified assets to emit light or sound. As a result, the claimed subject matter is integrated into a practical application and thus is not directed to an abstract idea.

The Examiner, however, respectfully disagrees. 
First, the examiner notes that most of the features in ¶¶ [0001], [0053], [0224]  discussed by Applicant are not reflected in the claims.  
The claim limitations (e.g. claim 10) can be performed mentally or manually (e.g. using a pen and a paper) without the use of a machine. Identifying  an asset based on attributes and communicating with the identified assets directly or via third party is a process that can be performed manually without the use of a machine.  

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

 The examiner further notes that the following limitation has been considered but is not giving patentable weight because the limitations have been interpreted as Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) :
to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound. 

Additionally, the Examiner further notes that the limitation noted above is performed by the smart contract which is outside the scope of claim 1 (e.g. outside the device).  

Furthermore, the examiner submits that the expression “to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound” is not given patentable weight as the expression merely describes an intended result of the process. See MPEP 2111.04.  

REJECTION UNDER 35 U.S.C. § 103
Applicants argue (page 12):
However, the foregoing subject matter of Primm does not provide any teaching or hint of "in response to receiving the distributed ledger address of the asset, send, from the device to the smart contract, a second query to request that the asset self-identify, to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound." Specifically, the foregoing passages of Primm do not teach that a device is to send, to a smart contract, a second query to request that the asset self-identify, to cause the smart contract to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound, where the second query is in response to receiving a distributed ledger address of the asset. For at least the foregoing reasons, Applicant respectfully submits that claim 10 is non-obvious over He, Kim, and Primm.


The Examiner, however, respectfully disagrees. 
Primm discloses to request that the asset self-identify, to cause the [device/server] to send a request to the asset requesting that the asset with the distributed ledger address emit light or sound  (¶¶ [0020], [0021], [0070]-[0073]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20180270065 Al- discloses

(0026] In another embodiment, a computer implemented
method, includes identifying a first blockchain architecture.
The method also includes identifying a second blockchain
architecture. The method further includes maintaining a
mapping structure, the mapping structure having a first
colul1lll identifying a blockchain type, a second colU111n
identifying a pointer to a specific entry storing a zeroknowledge
authentication information within a particular
blockchain, wherein each row of the mapping structure
correlates to a different authentication entry. Moreover, the
method includes receiving a request for authentication of a
user. Furthermore, the method includes querying the mapping
table based at least in part on the UserID for transaction
IDs storing one or more zero-knowledge authentication
information associated to the user, the transaction IDs corresponding
to at least one of the first blockchain architecture
or the second blockchain architecture. Additionally, the
method includes retrieving the one or more zero-knowledge
authentication information from at least one of the first
blockchain architecture or the second blockchain architecture
using the transaction IDs.

US 20180211718 Al- discloses 
[0016] At least certain embodiments optionally provide
electromagnetic frequency (EMF) identification (EMFID)
technologies to provide data transfer and communications
using EMFID sensors for automatic identification data collection
of user's personal integration of biometric data,
transaction data, electronic payment data, location data,
track movement data, logistics data, transportation data, and
biosensors that remotely store, monitor and retrieve molecular
data, physical, emotional and mental state data, emotions
data, healthcare and pharmaceutical data and real-time
tracking of nanobot interactions, location data and record
movements of people, pets, livestock and objects and other
data, wherein predictive analytics are used for one or more
individuals analysis, marketing, monitoring, behavior, location,
track movement, diagnosis and promotions, of interest,

services, of interest, of past, present or future customers,
users, targets and/or target markets.

20160358186 Al- discloses
An identity system for the Internet of Things (IOT) that
enables users and machines to identify, authenticate and
interact with products and collectibles without relying on a
third-party-controlled authentication service. The system
includes wireless tamperproof tags coupled to products and
an open registry database where a chain of ownership of the
items is able to be stored. The open registry enables public
access to the item identity and data combined with item
registration anonymity.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf